Citation Nr: 0638707	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  03-20 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
(neck) disability.

2.  Entitlement to an increased rating for a jaw disability, 
currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel





INTRODUCTION

The veteran had active service from September 1968 to 
February 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied the benefits sought on appeal.  
The veteran's appeal was previously before the Board in 
October 2004.  At that time, the veteran's appeal was 
remanded for further development.  As that development has 
been completed, the veteran's appeal is ready for appellate 
review.  In August 2006, the veteran's motion to advance on 
the docket was granted.

The Board notes that there is evidence that the veteran has 
recently been denied additional issues and has sought appeal 
of these issues.  The Board notes, however, that the record 
does not contain relevant documents regarding these 
additional claims, including the notice of disagreement, 
statement of the case or the veteran's substantive appeal (VA 
Form 9).  This Board decision, therefore, only addresses the 
veteran's appeals regarding entitlement to service connection 
for a neck disability and entitlement to a compensable rating 
for a jaw disability.  The Board notes that the veteran's 
claim for service connection has been previously 
characterized as a claim for service connection for a 
disability of the spine; however, the Board notes that the 
veteran's claim involves injury to his neck and not to the 
portion of the spine comprising any part of the back, or 
thoracolumbar spine.

Regarding the veteran's claim for a compensable rating for a 
jaw disability, the Board notes that the veteran was service 
connected for this disability in July 1969.  The veteran 
asserts that the RO erred in not reviewing the veteran's 
service medical records in its decision.  As discussed below, 
the rating of a disability is based on the current severity 
of the disability, and thus, the lack of review of the 
veteran's service medical records would not have effected the 
rating of the disability.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a neck disability attributable to 
service.

3.  The veteran does noted have limited motion of the 
temporomandibular articulation.  

4.  The veteran does not have moderate displacement of his 
mandible.



CONCLUSIONS OF LAW

1.  A neck disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Criteria for a compensable rating for the veteran's jaw 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West  2002); 38 C.F.R. §§ 4.1-4.16, 4.150, Diagnostic Codes 
9904, 9905 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

In a February 2005 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as his claims are for entitlement to service connection 
and for an increased rating; he was given specific notice 
with respect to the elements of these claims and cannot be 
prejudiced by not receiving notice of downstream issues that 
are not reached by a denial of the underlying benefit.  The 
Board further notes with regard to the veteran's claim for 
service connection for a neck disability, given the favorable 
nature of the Board's decision, any error in the notice 
provided is harmless at this time and can be corrected by the 
RO following the Board's decision.  The Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was issued a notice letter after the 
Board's October 2004 remand, and therefore, after the initial 
AOJ decision.

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claims.  Also, a supplemental statement of 
the case was issued subsequent to the most recent notice 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  The veteran testified 
before the undersigned Veterans Law Judge in July 2004.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran related that in October 1968, while in service, 
he slipped while running, causing him to fall.  He asserted 
that his jaw and neck struck a concrete curb in this fall.  
The evidence indicates that, after this fall, the veteran was 
hospitalized for a significant period of time.  The veteran 
was service connected for the jaw injury by a July 1969 
rating decision, within a year of leaving service, and 
granted a 0 percent rating.  The veteran contends that his 
disability is more severe than that contemplated by a 0 
percent rating.  The veteran also submitted evidence that he 
experienced a neck injury in the October 1968 incident, an 
injury that has required multiple surgeries since the time of 
service.

Service Connection:  A Neck Disability

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran provided detailed statements explaining how the 
impact with the curb stretched his neck, and asserted that 
this has led to a permanent injury.  The veteran's record 
indicates that the he has reported injuries to his back both 
before and after service, but the veteran has not reported 
any other significant injuries to his neck and there is no 
evidence that he has sustained any other neck injury.  The 
veteran's service medical records from the time of the in-
service injury note swelling around the area of impact, but 
do not specifically indicate that the veteran injured his 
neck.  

The veteran's service post-service medical records clearly 
indicate that the veteran has a current neck disability, 
which has required multiple surgeries.  At the time of the 
Board's October 2004 remand, there was no medical evidence, 
however, which provided an opinion regarding whether the 
veteran's current neck disability was connected to the 
October 1968 incident.

Upon remand, the veteran underwent two VA examinations.  In 
May 2005, the veteran underwent a cervical spine examination.  
The examiner did not have access to the veteran's claims 
file.  The examiner noted the veteran's related history 
regarding previous surgeries and treatment of his cervical 
spine.  The examiner tested the veteran's ranges of motion of 
the cervical spine.  The examiner noted that these were not 
"real" measurements since the veteran stated that, if he 
forced himself to flex or extend his neck, he could pass out.  
The examiner completed an addendum in June 2005 after review 
of a previous magnetic resonance image (MRI) study and the 
veteran's claims file.  The examiner, however, did not 
provide a nexus opinion.

Also completed in May 2005, the second examination was 
performed to evaluate the veteran's jaw disability.  The 
examiner did not have access to the veteran's claims file at 
the time of the examination.  The examiner completed an 
addendum in June 2005 after he had an opportunity to review 
the veteran's claims file, but did not express any opinion 
regarding the etiology of the veteran's neck disability.  In 
March 2006, however, the examiner, upon request, filed a 
supplementary report regarding nexus of the veteran's neck 
disability.  The examiner noted that the veteran did not 
complain or receive treatment for a neck disability at the 
time of the October 1968 incident.  The examiner, therefore, 
opined that the veteran's neck disability was not related to 
the in-service injury.

The record, however, includes another March 2006 VA opinion.  
The medical doctor did not examine the veteran, but reviewed 
the veteran's claims file, in order to provide an additional 
opinion regarding whether the veteran's current neck 
disability was related to service.  The medical doctor noted 
the veteran's medical history, including the incident in 
service and subsequent surgeries to the veteran's cervical 
spine.  The examiner noted an August 1978 medical document 
which indicates that the veteran had an abnormality of the 
spine.  The examiner noted that there was no evidence that 
the veteran sustained any other neck injuries between service 
and August 1978.  The examiner also noted that the veteran 
had surgery on his neck in 1984.  

The examiner noted that the type of injury the veteran 
sustained would very likely cause damage to the cervical 
spine.  The examiner opined that it was at least as likely as 
not that the neck disability operated on in 1984 was 
sustained in service.  

Therefore, the record includes the opinions of two VA medical 
professionals.  One found that the veteran's neck disability 
was not related to service and the other found that the 
evidence indicated that there was a connection to the 
disability that has required surgery starting in 1984.  The 
Board notes that the medical doctor finding that there was 
evidence of a nexus indicated that he thoroughly reviewed the 
veteran's records and the examiner explained in detail the 
basis for his opinion.  The Board, therefore, finds that the 
evidence is at least in equipoise and all reasonable doubt 
must be resolved in the veteran's favor.  Accordingly, 
service connection for the veteran's neck disability is 
granted.

Increased Rating:  A Jaw Disability

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The veteran's disability is currently rated under diagnostic 
code 9904, located in 38 C.F.R. § 4.150, which provides that 
a 0 percent rating is warranted for slight mandible 
displacement due to malunion.  A 10 percent rating is 
warranted for moderate displacement and a 20 percent rating 
is warranted for severe displacement.  According to the note 
following this diagnostic code, a rating under this 
diagnostic code depends on the degree of motion and relative 
loss of masticatory function.  See 38 C.F.R. § 4.150.  

The Board notes that the veteran's disability may be rated 
under Diagnostic Code 9905 for limited range of motion, also 
located in 38 C.F.R. § 4.150.  Under this Diagnostic Code, a 
10 percent rating is warranted if the motion of the 
temporomandibular articulation is limited to an inter-incisal 
opening of 31 to 40 millimeters or the range of lateral 
excursion is 0 to 4 millimeters.  Higher ratings are 
warranted for more severe limited motion.

The veteran reported that he had frequent cramping in his jaw 
and because of problems with mastication, he tended to remain 
on a liquid and soft food diet.  The veteran also noted 
problems with his teeth "colliding."  As noted above, the 
veteran was provided with an examination that evaluated his 
jaw disability in May 2005.  The veteran noted his complaints 
regarding his jaw, including having spasms in his jaw 
muscles.  Specifically, the veteran noted that if he tries to 
eat hard food, a spasm on the right side of the jaw causes 
his jaw to shift to the left again, and that this causes a 
great deal of pain and further spasm.  

The examiner found, however, no limited range of motion and 
found satisfactory occlusion.  The examiner noted that the 
veteran had an inter-incisal opening of 49 millimeters and 
right lateral excursion of 11 millimeters and left lateral 
excursion of 12 millimeters.  The examiner noted a "pop" 
upon the veteran opening his mouth, but noted there was no 
pain.  The examiner further noted that the veteran's right 
mastoid muscle is hyperplastic but noted no spasm or pain on 
palpation of the veteran's jaw muscles.  The examiner's later 
addendum and supplementary report do not provide further 
evidence regarding the current severity of the veteran's jaw 
disability.

As interpreted by the Court, 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.  The veteran 
complained of pain, but the examiner found no evidence of 
pain under palpitation of the jaw muscles and found that the 
veteran had normal range of motion of his jaw.  There is no 
evidence that this pain causes the veteran loss of motion of 
the jaw.  

As the evidence indicates that the veteran has normal range 
of motion and satisfactory occlusion, the Board finds no 
Diagnostic Code under which a compensable rating may be 
assigned.  The examiner made no finding indicating that the 
veteran has a moderate mandible displacement.  The Board, 
therefore, denies the veteran's claim for an increased rating 
under the schedule.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful in finding exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization after service for his jaw disability and his 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings. 

The Board realizes that the veteran asserts that the 
residuals of his service-connected injury warrant a higher 
disability rating.  The veteran, however, is not competent to 
provide evidence that requires medical knowledge.  See 
Grottveit  v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2  Vet. App. 492 (1992). 
Consequently, absent evidence of industrial impairment beyond 
that contemplated by the assignment of a 0 percent rating for 
a jaw disability, the Board finds that the evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the veteran.  As there 
is no medical evidence indicating that the veteran's 
disability warrants a higher evaluation, the benefit of the 
doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990)..  Therefore, 
the veteran's request for a higher rating for his jaw 
disability is denied.


ORDER

Service connection for a neck disability is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

A compensable rating for a jaw disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


